On Appellee’s Motion for Rehearing
Upon further consideration of the record we are of the opinion that appellant’s pleadings and evidence are insufficient to identify or locate upon the ground a tract of land (lying within the three foot strip claimed) of which she may have had actual possession. Consequently the trial court did not err in rendering judgment for appellee. York v. J. M. Thompson Lumber Co., Tex.Civ.App., 169 S.W. 187; Furlow v. Kirby Lumber Co., Tex.Civ.App., 53 S.W.2d 642; Musgrove v. Foster Lumber Co., Tex.Civ.App., 89 S.W.2d 287; Manning v. Standard Oil Co. of Kansas, Tex.Civ.App., 67 S.W.2d 919; Bartee v. W. T. Carter & Bro., Tex.Civ.App., 100 S.W.2d 378; Marion County v. Sparks, Tex.Civ.App., 112 S.W.2d 798; Hudson v. Norwood, Tex.Civ.App., 147 S.W.2d 826.
Our action granting in part appellant’s motion for rehearing is set aside and the opinion relating thereto is withdrawn. Appellee’s motion for rehearing is granted and the judgment of the trial court is affirmed.
We overrule in toto appellant’s motion for rehearing filed herein on May 18, 1942, as well as appellant’s motion filed on April 22, 1943.